Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-21-2009

Stanford Large v. County of Montgomery
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3167




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Stanford Large v. County of Montgomery" (2009). 2009 Decisions. Paper 2007.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2007


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-64                                                          NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 08-3167
                                     ___________

                            STANFORD LEROY LARGE,

                                            Appellant


                                           v.

                          COUNTY OF MONTGOMERY;
                     DETECTIVE CHRISTOPHER KUKLENTZ;
                            DETECTIVE O'DONNELL
                     ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                     07-cv-03329
                      District Judge: Honorable Anita B. Brody
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6

                Before: BARRY, AMBRO and SMITH, Circuit Judges

                           (Opinion filed: January 21, 2009 )
                                      _________

                                      OPINION
                                      _________

PER CURIAM

    On August 13, 2007, Standford Leroy Large, a prisoner proceeding pro se, filed a
lawsuit pursuant to 42 U.S.C.S. § 1983 against a variety of defendants alleging that his

civil rights had been violated during his arrest on April 19, 2002, when the arresting

officers beat him and questioned him without reading him his Miranda rights. The

District Court dismissed Large’s complaint, reasoning that his claim of excessive force

was time-barred and his Miranda claim failed to state a claim upon which relief could be

granted, pursuant to Heck v. Humphrey, 512 U.S. 477 (1994). Large filed a timely notice

of appeal and later filed a motion to proceed in forma pauperis (“IFP”), which was

subsequently granted by this Court.

       We have jurisdiction under 28 U.S.C.S. § 1291. We may summarily affirm the

District Court’s judgment if the appeal presents no substantial question, 3d Cir. LAR 27.4

and I.O.P. 10.6, and may affirm on different grounds, provided the basis for an affirmance

was before the District Court . See Morse v. Lower Merion School Dist., 132 F.3d 902,

904 (3d Cir. 1997).

       The District Court dismissed Large’s excessive force claim pursuant to the statute

of limitations. As the court explained, because the actions forming the basis of Large’s

complaint occurred in the Commonwealth of Pennsylvania, Pennsylvania’s two year

statutory period applies to his claims. See Disabled In Action of Pennsylvania v.

Southeastern Pennsylvania Transportation Authority, 539 F.3d 199, 208 (3d Cir. 2008).

       The limitations period begins when the plaintiff knows or had reason to know of

the injury forming the basis for the federal civil rights action. Genty v. Resolution Trust



                                              2
Corp., 937 F.2d 899, 919 (3d Cir. 1991). Applying Genty to Appellant’s excessive force

claim, it is apparent that Large was aware of his alleged mistreatment as it occurred on the

date of his arrest, April 19, 2002. Accordingly, the District Court properly dismissed

Large’s excessive force claim as it was filed in 2007, several years beyond the 2 year

statute of limitations.

       The District Court did not apply a statute of limitations analysis to Large’s Miranda

claim, opting instead to dismiss the claim pursuant to Heck. As the District Court

explained, § 1983 is not an avenue for relief from the mere failure to provide a Miranda

warning. Chavez v. Martinez, 538 U.S. 760, 772 (1994) and Giuffre v. Bissell, 31 F.3d
1241, 1256 (3d Cir. 1994). Relief may, however, be available pursuant to § 1983 if the

statement obtained without a Miranda warning is used at trial. Renda v. King, 347 F.3d
550, 557-59 (3d Cir. 2003). See also McKinley v. City of Mansfield, 404 F.3d 418, 436-

39 (6th Cir. 2005) and Sornberger v. City of Knoxville, Illinois, 434 F.3d 1006, 1025-27

(7th Cir. 2006).

        The District Court rejected the claim as barred by Heck, where the Supreme Court

held that “in order to recover damages for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would render a

conviction or sentence invalid, a 42 U.S.C.S. § 1983 plaintiff must prove that the

conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or called into



                                              3
question by a federal court’s issuance of a writ of habeas corpus pursuant to 28 U.S.C.S. §

2254.” 512 U.S. 477 at 486-87. Explaining further the Court continued, “when a state

prisoner seeks damages in a § 1983 suit, the district court must consider whether a

judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction

or sentence.” Id. at 487. Emphasizing the importance of the word “necessarily,” the

Court explained, “if the district court determines that the plaintiff’s action, even if

successful will not demonstrate the invalidity of any outstanding criminal judgment

against the plaintiff, the actions should be allowed to proceed.” Id. In footnote 7, the

Heck Court provided an example of such a case:

       a suit for damages attributable to an allegedly unreasonable search may lie even if
       the challenged search produced evidence that was introduced in a state criminal
       trial resulting in the § 1983 plaintiff’s still-outstanding conviction. Because of
       doctrines like independent source and inevitable discovery, . . . and especially
       harmless error, . . . such a § 1983 action, even if successful would not necessarily
       imply that the plaintiff’s conviction was unlawful.

Id. (internal citations omitted). See also Nelson v. Campbell, 541 U.S. 637, 646-47

(2004).

       Applying Heck and Nelson here, we are unconvinced that a finding in Large’s

favor on the Miranda claim would necessarily imply that his conviction was unlawful.1




   1
      The Eighth Circuit has analyzed this exact question and concluded that Miranda-
based § 1983 claims do not run afoul of Heck. Simmons v. O’Brien, 77 F.3d 1093, 1094-
95 (8th Cir. 1996). Similarly, seeking damages for the use of evidence obtained from an
illegal wiretap at one’s criminal trial is not prohibited by Heck. Apampa v. Layng, 157
F.3d 1103, 1105 (7th Cir. 1999).

                                               4
We do not have any record of whether the evidence allegedly obtained in violation of

Miranda was even used at the criminal proceedings. Without a review of the state trial

court’s transcript it is impossible to determine if Large’s conviction resulted exclusively

from his own statements or if other independent evidence sufficient to result in his

conviction was considered as well. According to Defendant Kuklentz’ affidavit of

probable cause which was attached as Exhibit C to Defendant’s Motion to Dismiss

Plaintiff’s Complaint, “a statement given by Fernbach indicated that she and Large were

in the practice of trafficking cocaine together.” This statement alone suggests that even

without Large’s incriminating statements, the trial court may have had sufficient evidence

to convict Large. We need not resolve this issue here, however, because it is clear that

the statute of limitations has also run on Appellant’s Miranda claim.

       A complaint is subject to dismissal for failure to state a claim on statute of

limitations grounds if it is apparent on the face of the Complaint that the action was

untimely filed and the affirmative defense was also clearly plead by defendants. See

Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1385 n.1 (3d Cir. 1994).

       In the damages section of his complaint, Large states that the alleged injury “has

now cost the plaintiff in excess of (3), Three-Years of his life.” (Complaint Exhibit B).

Although Large did not explicitly state which of the two alleged injuries he believes cost

him the three years of his life, taken in proper context it is clear that he was referring to

the freedom he lost as a result of his conviction in 2004 and subsequent incarceration–not



                                               5
a literal shortening of his life as a result of the excessive force he alleges occurred at the

time of his arrest. With an injury that he admits was at least 3 years old at the time he

filed his complaint, as evidenced by the text of the Complaint, Large’s Miranda claim is

outside the two year statute of limitations.2 Defendants argued that the Complaint was

time-barred in their Motion to Dismiss Plaintiff’s Complaint, thereby satisfying the

second prerequisite for dismissal outlined by Oshiver.

        Because this appeal does not present a substantial question, we will summarily

affirm the Judgment of the District Court.




   2
      Pinpointing the beginning of the statute of limitations period that applies to Large’s
Miranda claim requires determining when the violation occurred. This Court has held
that “a claim accrues in a federal cause of action as soon as a potential claimant either is
aware, or should be aware, of the existence of a source of injury.” Oshiver at 1386. See
also Gibson v. Superintendant of New Jersey Dept. Of Law and Public Safety, 411 F.3d
427, 436 (3d Cir. 2005) (holding false arrest and false imprisonment claims are not
necessarily barred by Heck, but the causes of action accrue on the date of the arrest.) See
Simmons at 1094-95 (8th Cir. 1996) (Miranda claim not barred by Heck, but the claim
accrued at the time of the Miranda violation). Large’s Miranda rights were not violated
until the illegally obtained statement was introduced at his criminal trial. Supra. Once this
occurred at trial in his presence, Large knew or should have known of the injury. Thus,
applying Oshiver, his cause of action accrued at that time.
        While the exact date the alleged illegally obtained statement was used in trial
cannot be determined from the record, the criminal docket sheet reveals that the guilty
verdict was rendered by the Montgomery County trial Judge on March 26, 2004. The
alleged Miranda violation must have occurred on or before that date. Crediting Large with
the latest possible date of the Miranda violation still results in the statute of limitations
running on March 27, 2006, a full 16 months before Large filed his claim.
                                              6